Citation Nr: 1751744	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  09-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for degenerative arthritis, status post fracture deformity of the left distal humerus (left elbow disability), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied an increased rating for a left elbow disability, rated 10 percent disabling.  Original jurisdiction of the case was subsequently transferred to the RO in Louisville, Kentucky. 

The Veteran testified at a hearing before the undersigned at the RO in September 2010. 

The Board remanded this claim in January 2011 and November 2013 for further development.  In a September 2015 decision, the Board found substantial compliance with the previous remand and denied a higher rating of 20 percent.

The Veteran appealed the September 2015 Board decision to the Court of Appeals for Veterans Claims (Court).  In March 2017, the Court, in a memorandum decision, vacated the portion of the Board decision that denied entitlement to a disability rating in excess of 10 percent for degenerative arthritis, status post fracture deformity of the left distal humerus (left elbow disability), and remanded the issue for action consistent with the decision.  Specifically, the Court found that the Board did not provide the Veteran with an adequate statement of reasons or bases for denying an increased disability rating based on functional loss during flareups.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2017, the Veteran's representative submitted a medical evaluation in support of the Veteran's claim for an increased rating.  In his report, Dr. J.C. indicated that he reviewed the Veteran's claims file and conducted a telephone interview with the Veteran.  Dr. J.C. reported that during his telephone interview, the Veteran described that his range of motion had decreased to a point where he could only straighten his elbow to 45 degrees and only bend it to 90 degrees.  Additionally, the Veteran stated that his elbow was painful with any kind of activity.  Dr. J.C. initially opined that the Veteran had severe ankylosis of the left elbow with motion restriction.  However, subsequently in his opinion, Dr. J.C. opined that the Veteran suffered from intermediate elbow ankylosis, as he could straighten his elbow to 45 degrees and bend it 90 degrees.  

While the Board finds the opinion of Dr. J.C. probative, it is insufficient to rate the elbow disability.  The opinion was predicated on an interview with the Veteran and a review of the record, to include available service treatment records; however, a physical examination was not conducted.  Additionally, the opinion proffered was not supported by a complete rationale.  A clear conclusion with supporting data, as well as reasoned medical explanations connecting the two was not provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

However, while the Board finds the independent medical evaluation inadequate for ratings purposes, the Board does find that the information contained therein is evidence of worsening symptomatology of the Veteran's left elbow disability.  This evidence of worsening, entitles the Veteran to a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left elbow disability, to include full range of motion studies.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination concerning the current severity of his service-connected left elbow disability.  The examiner must note that he or she reviewed the claims file.  All indicated tests and studies must be completed.  

Range of motion testing should be undertaken for the left and right elbows, to include after repetitive use.  

The examiner should report the ranges of motion in degrees.  The examiner should consider whether there is additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearings; and (4) as a result of pain, weakness, fatigability, or incoordination.  

The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

VA regulations as interpreted by courts require that the examiner the additional limitation due to pain, weakness, incoordination, or flare-ups in degrees of additional range of motion loss.  

If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ask the Veteran to report his ranges of motion during flare-ups.  The examiner should opine whether the reported limitation during flare-ups is consistent with the disability shown on examination and in the record.  

If the Veteran no longer experiences flare-ups in the elbow, this should be made clear.  The examiner should then review the record and elicit any information deemed necessary from the Veteran to ascertain the functional impact, if any, the Veteran's prior history of flare-ups (as reported at the February 2008 VA examination and September 2010 Travel Board hearing), had at the time.

Even if the examiner believes he or she cannot provide an opinion without resort to speculation, the examiner must solicit and record the Veteran's reports of limitation during such episodes.

3.  If any benefit sought on appeal remains denied issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




